Case 1:14-cv-03625-VSB-KNF Document 157 Filed 07/02/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X
ADELAIDO GALEANA and NICOLAS
GALEANA, individually and on behalf of
others similarly situated,

Plaintiff,
-against-

MANHASAN INC. (d/b/a ENTHAICE) and
JUNTIMA NETPRACHAK,

Defendants.
entnsennecnsnsecereeer——-nussensaneneesenens X

STATEOFNEW YORK )
) SS.:
COUNTY OF NEW YORK _)

ILEANA GOMEZ, being duly sworn, deposes and says:

AFFIDAVIT OF
SERVICE

14-ev-3625

Deponent is not a party to this action and is over the age of eighteen years and resides in the

State of New York.

On July 2, 2021, I served copies of Judge Broderick’s Order (Dkt. No. 155), by First Class

Mail via The United States Postal Service to:

Manhasan Inc.
3521 72ND ST APT 1A

FLUSHING NY 11372-
4014

Juntima Netprachak
3320 31ST AVE
ASTORIA NY 11106-1431

sl ine Yang

Ileana Gomez
Paralegal

Sworn to before me on this

nd
2” of July 2021 Michael Faillace & Associates, PC

. / ‘ Ne

Notary Public

 

MICHAEL FAILLACE
Notary Pubtic - State of New York
NO. 02FA6420964

Qualified in New York County
My Commission Expires Jan 3, 2025

 
